Citation Nr: 1417656	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-10 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from March 1979 to May 1997.  

This matter comes before the Board of Veteran's Appeals (Board) from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the Veteran's Virtual VA claims file.  

In this regard, the Board notes that, in addition to the paper claims file, the Veteran has a paperless, electronic claims file located on Virtual VA and the Veterans Benefit Management System (VBMS).  An April 2014 review of Virtual VA reveals VA medical records, dated from December 2009 to August 2012, and a copy of the April 2013 Travel Board transcript, which was considered in the September 2012 supplemental statement of the case (SSOC).  VBMS does not contain any data.  

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is seeking entitlement to service connection for PTSD.  In support of his claim, the Veteran has asserted that he was exposed to several stressful events during service, including a four day detail that involved retrieving Iraqi soldiers' bodies and putting them in body bags.  He testified that being in that environment was stressful, particularly with the lack of religious support, and that he was in constant fear for his life given the threat of chemical warfare and booby traps.  

At the April 2013 hearing, the Veteran testified that his current symptoms include intrusive thoughts, anxiety, self-isolation and sleep difficulties.  

Pursuant to a liberalizing rule promulgated after the RO last adjudicated the Veteran's claim for service connection for an acquired psychiatric disorder in December 2009, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (now codified at 38 C.F.R. § 3.304(f)(3) ).

For purposes of the new regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-embedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id. 



The Veteran was afforded a VA PTSD examination in December 2010, at which time the examiner noted that, during the Veteran's military service in Kuwait and Iraq from January to August 1991, he experienced combat, which resulted in intense fear, feeling helpless and horror.  After conducted a mental status examination, however, the VA examiner determined the Veteran did not meet the diagnostic criteria for PTSD and did not have a diagnosis on Axis I.  Notably, the VA examiner noted that the Veteran did not persistently re-experience the traumatic event, with no behavioral, social, or affective change related thereto.  

The December 2010 VA examination is considered competent medical evidence; however, it is not clear if the examiner gave adequate consideration to the Veteran's current symptoms in determining whether he meets the criteria for PTSD.  In this regard, it appears that the December 2010 VA examiner determined the Veteran did not meet the diagnostic criteria for PTSD because he does not persistently re-experience the in-service traumatic event and does not have any behavioral, social, or affective change related to this event.  However, the Veteran has provided competent lay evidence that he experiences intrusive thoughts about the in-service traumatic events on a daily basis and that he self-isolates, drinks, and does not sleep well as a result of his symptoms.  

Because the VA examiner merely noted that the Veteran does not persistently re-experience the traumatic event, without addressing whether the Veteran's current, reported symptoms are sufficient to meet the re-experiencing trauma criteria, and given the Veteran's competent testimony regarding his current symptoms, as well as the examiner's notation of the Veteran's exposure to stressful events during service, the Board finds that a new VA examination is needed to determine whether the Veteran meets the diagnostic criteria for PTSD or any other acquired psychiatric disability, given his current symptomatology.  The VA will examiner will be requested to address each criterion for a diagnosis of PTSD and address whether the Veteran's current symptoms are sufficient to support a diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following action:



1. Provide notice of the regulation change regarding PTSD to the Veteran. 

2.  Arrange to have the Veteran scheduled for a mental disorders examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted. The examiner should review the claims file. All indicated tests, including psychological testing, should be conducted and the results reported.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review is accomplished

After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD. If PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., is it 50 percent or more probable) that the diagnosis is related to one or more of the Veteran's claimed stressors to include: cleaning up Iraqi bodies and fearing that they were booby-trapped; his presence at Colbart Tower when it was fired upon; and fear of chemical warfare and the requirement he don a gas mask at the sound of the alarm.  If psychiatric disorders other than PTSD are diagnosed, the examiner should provide an opinion, with respect to each such disorder (except personality disorders), as to whether it is at least as likely as not that the disorder manifested in service or is otherwise attributable to service.  A complete medical rationale for all opinions expressed must be provided.

a. The examiner must determine if the Veteran has a current diagnosis of PTSD, consistent with the psychiatric nomenclature and diagnostic criteria contained in the American Psychiatric Association manual, DSM-IV.  

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied by both the in-service stressor and the current symptomatology, as reflected by the medical evidence and the competent lay evidence of record.  

b. If alleged stressors are not verified in the record, if PTSD is diagnosed, the examiner must determine whether is it at least as likely as not (50 percent or greater probability) that the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.

c. The examiner should also determine whether the Veteran has an acquired psychiatric disorder other than PTSD and; if so, specify the diagnosis (or diagnoses). 

If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder is causally related the Veteran's active military service.

d. A rationale must be provided for each opinion offered.  

3. After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



